Exhibit 1.2 Management’s Discussion and Analysis for the Year Ended December 31, 2010 TABLE OF CONTENTS Introduction 1 Core Business and Strategy 2 Highlights of 2010 4 2011 Project Development Objectives 6 2011 Operating Outlook 6 2010 Operating Performance 11 Overview of 2010 Financial Results 22 Liquidity Position 26 Investments and Investment Income 27 Capital Resources 27 Financial Instruments 28 Asset Retirement Obligations 29 Contractual Commitments and Contingencies 29 General and Administrative 30 Exploration and Project Development 31 Non-GAAP Measures 32 Governance and Corporate Social Responsibility 32 Risks and Uncertainties 35 Critical Accounting Policies and Estimates 40 Future Accounting Changes 42 Subsequent Events 46 Disclosure Controls and Procedures 46 Mineral Reserves and Resources 49 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS March 22, 2011 INTRODUCTION Management’s discussion and analysis (“MD&A”) is intended to help the reader understand the significant factors that have affected Pan American Silver Corp.’s and its subsidiaries’ (“Pan American” or the “Company”) performance and such factors that may affect its future performance.The MD&A should be read in conjunction with the Company’s Audited Consolidated Financial Statements for the year ended December 31, 2010 and the related notes contained therein.All amounts in this MD&A and in the consolidated financial statements are expressed in United States dollars (“USD”), unless identified otherwise.The Company reports its financial position, results of operations and cash flows in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Pan American’s significant accounting policies are set out in Note 2 of the Audited Consolidated Financial Statements.Differences between Canadian and United States generally accepted accounting principles (“US GAAP”) that would have affected the Company’s reported financial results are set out in Note 21 of the Audited Consolidated Financial Statements.This MD&A refers to various non-GAAP measures, such as “cash and total cost per ounce of silver”, which are used by the Company to manage and evaluate operating performance at each of the Company’s mines and are widely reported in the silver mining industry as benchmarks for performance, but do not have standardized meaning.To facilitate a better understanding of these measures as calculated by the Company, we have provided detailed descriptions and reconciliations where applicable. Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.Please refer to the cautionary note regarding the risks associated with forward looking statements at the back of this MD&A and the “Risks Related to Pan American’s Business” contained in the Company’s most recent Form 40-F and Annual Information Form on file with the US Securities and Exchange Commission and the Canadian provincial securities regulatory authorities. Additional information about Pan American and its business activities, including its Annual Information Form, is available on SEDAR at www.sedar.com The scientific or technical information in this MD&A, which includes reserve estimates for the Huaron, Morococha, Quiruvilca, Alamo Dorado, La Colorada, Manantial Espejo, and San Vicente properties were based upon information prepared by or under the supervision of Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration and Martin G. Wafforn, P.Eng., Vice President Technical Services, who are “Qualified Persons” for purposes of National Instrument 43-101.Navidad Resource estimates were prepared by Pamela De Mark, P. Geo. Mineral Resource estimates for Hog Heaven and Waterloo are based on historical third party estimates. 1 The Company’s 2011 forecast and the resultant forecast numbers contained in this MD&A include estimates of future production rates for silver and other metals and future cash and total costs of production at each of the Company’s properties, which are forward-looking estimates.These forecasts are based on the following key assumptions: (i) silver: $20.65 per ounce, gold: $1,320 per ounce, zinc: $2,050 per tonne ($0.93 per lb), lead: $2,050 per tonne ($0.93 per lb), and copper: $7,000 per tonne ($3.18 per lb); (ii) that we are able to ship and sell all of our 2011 production in the 2011 financial year; (iii) the Company’s forecast production for each individual mine is achieved; (iv) there is no disruption in production, increase in costs or disruption due to, among other things: natural phenomena and hazards; technological, mechanical or operational disruptions; changes in local governments, legislation, taxation or the political or economic environment; fluctuations in the price of silver, gold or base metals; fluctuations in the local currencies of those countries in which the Company carries on business; unexpected work stoppages or labour disputes; fluctuations in the price for electricity, natural gas, fuel oil, and other key supplies; or transportation disruptions. No assurance can be given that the indicated quantities of silver and other metals will be produced, or that projected cash costs or forecast capital costs will be achieved.Expected future production, cash costs and capital costs are inherently uncertain and could materially change over time. If actual results differ from the assumptions set out above, the Company’s mineral production and cash costs may differ materially from the forecasts in this MD&A.Readers should review those matters discussed herein under the heading “Risks and Uncertainties” and are advised to read the “Cautionary Note Regarding Forward Looking statements” contained herein. CORE BUSINESS AND STRATEGY Pan American engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates silver mines located in Peru, Mexico, Argentina, and Bolivia. In addition, the Company is exploring for new silver deposits throughout South America and Mexico.The Company is listed on the Toronto Stock Exchange (Symbol: PAA) and on the NASDAQ Exchange in New York (Symbol: PAAS). Pan American was founded in 1994 with the specific intention of providing investors with the best investment opportunity to gain real exposure to silver prices.The Company's mission is to be the largest and lowest cost primary silver mining company globally.To realize this mission, Pan American’s strategy is to focus on growing its base of low cost silver production and silver reserves by constantly optimizing its production methods, and developing new silver deposits through acquisition and exploration. To execute this strategy, Pan American has assembled a sector leading team of mining professionals with a depth of exploration, construction, operating, and financing knowledge that allows the Company to confidently advance early stage projects through construction and into operation. Pan American is determined to conduct its business in a responsible and sustainable manner. 2 Being responsible for the environment in which we operate, contributing to the long-term development of our host communities and ensuring that our employees can work in a safe and secure manner are core values at Pan American.We are committed to maintaining positive relations with our employees, the local communities and the government agencies, all of whom we view as partners in our enterprise. Pan American Silver’s priority at every operation is the safety of our employees.We believe that comprehensive and continuous training is fundamental to the safety of our employees. With our comprehensive safety training and strictly enforced safety procedures, our goal is to continually improve our safety performance and remain industry leaders in the health and safety of our workers. In addition, the Company is committed to operating our mines and developing new projects in an environmentally responsible manner.We have developed a comprehensive environmental policy, which all operations adhere to and apply to their short and long-term plans. This policy addresses topics that include water use and recycling, waste disposition, the research and use of alternative energies, compliance with required laws, closure requirements and education initiatives.Each operation runs unique environmental programs according to its location, needs, resources and processes.We have a proactive approach to minimizing and mitigating environmental impacts during all phases of the mining cycle from exploration through project development and into full mining operations. This is accomplished by applying prudent design and operating practices, continuous monitoring and by providing training and education for the employees and contractors who work at our facilities. The Company recognizes that the skills and dedication of our employees and contractors are important drivers of our success. We also recognize the vital contribution they make to the economic prosperity of the communities in which we operate. As such, we offer leading career development opportunities, competitive remuneration, an engaging working environment and a supportive culture where fairness, respect, safety and diversity are valued and practiced. Pan American’s operational track record and strong financial standing has positioned the Company to take full advantage of strategic opportunities in the silver market, when and if they arise.Pan American’s silver production has grown for 15 consecutive years. At the end of 2010, Pan American had seven operating mines and also owned the world class Navidad silver development project in Argentina, and is the operator of the La Preciosa project in Mexico - a considerable portfolio of quality silver assets providing diversification of political and operational risk. Pan American also produces significant quantities of gold and base metals as by-products to its silver mining activities. The following charts reflect the geographic diversity of our silver production and the breakdown of our revenue, by metal type, for 2010: 3 2010 Silver Production by Country 2010 Revenue by Metal HIGHLIGHTS OF 2010 OPERATIONAL & PROJECT DEVELOPMENT Record Silver Production Silver production was 24.3 million ounces in 2010, an increase of 5% over 2009. This new record is mainly attributable to exceptional silver production at Alamo Dorado, where 6.7 million ounces was produced compared to 5.3 million ounces in 2009. Navidad Project Update The Company released the results of Navidad’s preliminary assessment, which defined a highly economic project that would produce an estimated average of 19.8 million ounces of silver over the first 5 years of operation, have a mine life of 17 years and generate an after-tax return of $1.2 billion at a 5% discount rate (assuming a $25 per ounce silver price). La Preciosa Update The Company made good progress at the La Preciosa joint-venture project, where we invested in exploration and delineation drilling, metallurgical testing and engineering activities and are well on our way to producing a preliminary assessment by mid-year 2011. Robust Proven and Probable Silver Reserves A successful exploration and resource conversion program in 2010 very nearly fully replaced reserves that were mined during the year.As at December 31, 2010, proven and probable reserves totaled 230.7 million ounces. For the complete breakdown of reserves and resources by property and category, refer to section “Mineral Reserves and Resources” contained herein. 4 FINANCIAL Record Sales Annual sales in 2010 were a record $632.0 million, an increase of 39% over 2009 sales, driven primarily by increased quantities of silver sold, combined with higher realized prices for all metals. Record Mine Operating Earnings Mine operating earnings in 2010 increased to $239.8 million, an increase of 90% over the prior year, as growth in sales noted above significantly outweighed increases in cost of sales and depreciation. Record Operating Cash Flow Cash flow from operations was at a record $242.3 million, a 109% increase from 2009.Operating cash flow before changes in non-cash working capital was $218.3 million in 2010, a $66.7 million improvement on the comparable cash flow from 2009.The additional operating cash flow was mainly attributable to increased cash flow from Alamo Dorado and Manantial Espejo, which combined to generate $150.9 million. Record Liquidity and Working Capital Position The Company had a record cash and short term investment balance of $360.5 million and a working capital position at a record $433.8 million at December 31, 2010, an increase of $167.4 million and $161.5 million, respectively, from a year ago.This was driven mostly by the record operating cash flows as described above. Pan American Starts Paying Dividends Pan American declared its first dividend in February 2010 and a second dividend in August 2010, both in the amount of $0.025 per common share.In November 2010 the Company announced a dividend in the amount of $0.025 per common share and increased the frequency of the Company’s dividend distributions from a semi-annual to a quarterly basis. BUSINESS DEVELOPMENT The Aquiline Transaction During January 2010, the Company issued further common shares and share purchase warrants (1.7 million and 0.7 million, respectively) to bring its ownership interest in Aquiline Resources Inc. from 93% to 100% by January 22, 2010.The final step of the acquisition was achieved through a Compulsory Acquisition.Please refer to Note 3 of the Audited Consolidated Financial Statements for further details. 5 2 On November 30, 2010, the Company released the results of Navidad’s Preliminary Assessment, which defined a highly economic project that would involve developing and mining the deposit through conventional surface mining methods. The Preliminary Assessment technical report was subsequently filed with the applicable regulatory authorities on January 14, 2011 and is available on SEDAR at www.sedar.com.The Company expects to complete an Environmental Impact Assessment (“EIA”) during the second quarter of 2011 and a full feasibility study in the fourth quarter.In 2011, the Company plans to invest over $40.0 million in Navidad’s continued development, including $16 million for exploration diamond drilling. The remainder will be directed towards preparation of the EIA, tailings site and geotechnical evaluation, metallurgical studies, basic engineering, preparation of the feasibility study, and community, media and government relations activities.Pan American Silver remains confident that an open and informed dialogue with the provincial government and local communities regarding open pit mining in the Central Meseta of Chubut will ultimately be resolved favorably and lead to the responsible development of Navidad.The Company intends to transform Navidad into a world-class silver mine. During 2010 Pan American was also very active at the La Preciosa joint-venture with Orko Silver Corp. The Company is currently completing additional work to evaluate alternative extraction and development scenarios in order to maximize the project’s economics, in view of the improved metals price environment.During the first half of 2011, Pan American expects to invest $1 million at La Preciosa to complete a preliminary assessment. Pan American’s Morococha Relocation Project will advance in 2011 with completion of the construction of the new Morococha site infrastructure, including a maintenance facility, warehouse, administration building, and employee residence.A total of $43 million is budgeted for this work in 2011, which will be partially offset by progress payments received from Minera Peru Chinalco (“Chinalco”). The purpose of this project is to move existing facilities to outside the area of Chinalco’s future Toromocho open pit mine.The processing plant relocation is currently scheduled for 2013/2014, as the current concentrator is located a safe distance from the first Toromocho open pit activity. 2 This section of the MD&A provides management’s production and costs forecasts for 2011.We also discuss the major capital projects planned for each of the operations in 2011.These are forward-looking estimates and subject to the cautionary note regarding the risks associated with forward looking statements at the end of this MD&A. Production Forecasts Silver production is expected to decline slightly from 2010’s production to between 23.0 and 24.0 million ounces.The expected decrease is primarily due to lower production at Alamo Dorado and Quiruvilca partially offset by planned increases at Manantial Espejo, Huaron, La Colorada and San Vicente. 6 The expected reductions in gold grades at Manantial Espejo and Alamo Dorado will likely result in lower gold production in 2011.Zinc, lead and copper production are expected to increase in 2011 as compared to 2010’s production, due to higher throughput at Huaron and La Colorada. Precious metals are expected to contribute approximately 79% of our sales in 2011, similar to the distribution sales in 2010.Gold is still expected to be our most significant by-product in 2011, despite lower production levels.Our sales base will continue to be geographically diversified in 2011 with the Peruvian operations contributing 35% of sales, the Mexican operations 32%, Manantial Espejo 23% and San Vicente 10%. Silver Production Forecast Silver Production ounces (000s) Cash Costs per ounce (1) Total Costs per ounce (1) Huaron 3,100 - 3,200 $11.10 - $13.00 $12.65 - $14.60 Morococha 2,600 - 2,700 $4.80 - $6.60 $7.57 - $9.48 Quiruvilca 1,000 - 1,100 $8.80 - $9.90 $16.07 - $17.90 Alamo Dorado 4,800 - 5,100 $5.30 - $5.70 $9.32 - $9.98 La Colorada 4,100 - 4,200 $7.60 - $8.50 $9.08 - $10.02 San Vicente 3,200 - 3,300 $7.60 - $8.60 $11.32 - $12.44 Manantial Espejo 4,200 - 4,500 $4.80 - $5.60 $13.23 - $14.63 Consolidated Total 23,000 - 24,100 $7.00 - $7.50 $11.08 -$11.78 Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. The cash cost forecasts assume by-product credit prices of $2,050/tonne ($0.93/lb) for Zinc and Lead, $7,000/tonne ($3.17/lb) for Copper, and $1,320/oz for gold. By-product Production Forecast Gold ounces Zinc tonnes Lead tonnes Copper tonnes Huaron 1,300 - 1,500 9,900 - 11,800 4,400 - 4,500 1,700 - 2,000 Morococha 1,300 - 1,400 16,000 - 16,800 4,600 - 5,700 1,450 - 1,550 Quiruvilca 1,450 - 1,550 9,200 - 9,500 2,500 - 2,600 1,300 - 1,400 Alamo Dorado 14,800 - 15,400 - - 95 - 105 La Colorada 4,300 - 4,800 3,300 - 3,600 1,500 - 2,400 - San Vicente - 5,000 - 5,800 - 500 - 600 Manantial Espejo 52,000 - 53,200 - - - Consolidated Total 75,150 - 77,850 43,400 - 47,500 13,000 - 15,200 5,045 - 5,655 7 Cash and Total Costs Forecasts Cash costs are expected to increase to approximately $7.00 to $7.50 per ounce of payable silver in 2011 compared to the 2010 cash costs of $5.69 per ounce.This is primarily due to increases in direct operating costs (mostly labour related), royalties, treatment charges, and reduced gold by-product credits.The non-cash component of our total cost per ounce is expected to increase relative to the $3.82 per ounce recorded in 2010 to approximately $4.21 per ounce in 2011. Capital Expenditure Forecasts We are planning to invest $54.0 million in sustaining capital and $67.2 on project development in 2011, as set out in the table below: Capital budget (in millions) Huaron $ Morococha $ Quiruvilca $ Alamo Dorado $ La Colorada $ San Vicente $ Manantial Espejo $ Mine Capital $ Navidad $ Morococha Project $ Other $ Project Development Capital $ Total Capital $ Management’s forecast for each mine’s operating performance and capital requirements in 2011 follows. Huaron Mine In 2011, we expect to produce approximately 3.1 to 3.2 million ounces of silver at Huaron at a cash cost in the range of $11.10 to $13.00 per ounce. Huaron plans to increase mining and milling rates by around 4% from its 2010 levels by accessing additional higher grade ore zones deeper in the mine.The increased throughput along with an approximate 5% increase in silver grade is expected to result in an increase in silver production of approximately 10%.The expected increase in throughput rates is also expected to yield higher production of zinc, lead and copper.Costs per dry metric tonne (“DMT”) milled are forecasted to remain fairly stable as compared to 2010 primarily as a result of the effect of increases in throughput offsetting cost increases.Cash costs per ounce are expected to reduce from the 2010 cash costs due to the increased by-product credit production and partially offset by the increased operating costs. Capital spending of $9.9 million at Huaron in 2011 will allow for mine development, exploration to replace reserves mined, equipment overhauls and equipment replacements. 8 Morococha Mine In 2011, we expect to produce approximately 2.6 to 2.7 million ounces of silver at a cash cost in the range of $4.80 to $6.60 per ounce for Pan American’s 92.2% interest in Morococha. Tonnes milled, silver grades and recoveries at Morococha in 2011 are all expected to remain similar to 2010 levels.Zinc and lead production is expected to increase marginally with higher grades in the areas planned to be mined.Operating costs per tonne are expected to increase by approximately 8% over 2010.We anticipate cash cost per ounce in 2011 to increase compared to 2010’s cash cost of $4.43 due to the higher operating costs partially offset by increased zinc and lead production. In total, Morococha’s capital budget for 2011 is $12.2 million, primarily for the long term multiple year mine development advances towards the Yacamina zones, exploration to replace reserves mined, and equipment overhauls and replacements. Quiruvilca Mine In 2011, we expect to produce 1.0 to 1.1 million ounces of silver at a cash cost in the range of $8.80 to $9.90 per ounce. The production profile is anticipated to decline slightly from that achieved in 2010 due to lower expected grades.A decrease in by-product credits is the main reason for the expected increase in cash costs per ounce, compared to the $5.87 per ounce cash costs recorded in 2010. Our forecast reflects management’s intention to operate the mine throughout the year while concurrently advancing the mine closure. Management’s forecast for 2011 assumes that mine development continues throughout 2011, anticipating the continuation of operations beyond 2011.Our plan includes concurrent reclamation spending of approximately $1.5 million which will be recorded against the existing mine closure obligation on our balance sheet.In 2011 we plan to capitalize expenditures of $2.9 million and amortize these amounts over the production life primarily for equipment overhauls and replacements. Pyrite Stockpile Our assumption is that the La Oroya smelter will not restart in 2011 and we are therefore not anticipating any silver production from our pyrite stockpile operation.As such, the remaining silver ounces contained in the pyrite stockpiles have been re-categorized from Reserves to Resources and in 2010 we wrote down the remaining carrying value of the stockpiles. Alamo Dorado Mine In 2011, we expect Alamo Dorado to be our largest producer with anticipated production of 4.8 to 5.1 million ounces of silver at a cash cost in the range of $5.30 to $5.70 per ounce.Silver and gold grades will decrease at Alamo Dorado during 2011, with silver and gold recoveries stable around 88%.The mine is expected to produce 14,800 to 15,400 ounces of gold compared to the 16,476 ounces produced in 2010. 9 The expected increase in cash costs per ounce compared to the $3.16 per ounce incurred in 2010 is due to lower silver grades, higher direct operating costs and lower by-product credits from gold revenues. Capital expenditures are expected to be $2.0 million, primarily for exploration and for equipment replacements and upgrades. La Colorada Mine In 2011, we expect to produce 4.1 to 4.2 million ounces of silver at a cash cost in the range of $7.60 to $8.50 per ounce.La Colorada will continue shifting production from the oxide zone and expand production from the sulphide zone.A 12% increase in throughput is expected to result in an approximately 8% increase in silver production during 2011, as well as increases in the production of gold, zinc and lead. Operating costs per tonne in 2011 are expected to remain similar to the 2010 level.Cash costs per ounce are expected to decrease by approximately 2% from 2010’s cash costs per ounce of $8.59 due to the effect of increased production, which outweighs the impact of higher direct operating costs. Capital expenditures at La Colorada in 2011 are expected to be $10.8 million, and are comprised mostly of expenditures related to constructing a new tailings dam, equipment overhauls, equipment replacements and exploration drilling. San Vicente Mine In 2011, we expect to produce 3.2 to 3.3 million ounces of silver at a cash cost in the range of $7.60 to $8.60 per ounce for Pan American’s 95.0% interest in San Vicente. Our 2011 forecast for San Vicente contemplates operating the plant at 11% above the design capacity of 750 tonnes per day.The mine plan for 2011 is expected to deliver ore with slightly lower silver and zinc grades than in 2010.The higher throughput rates are expected to outweigh the decrease in grades, resulting in increased production of silver and zinc compared to 2010 levels. For 2011 the increase in throughput rates is expected to result in a decrease in the unit operating costs per tonne, offsetting the impact of lower grades and as a consequence cash costs per ounce are expected to remain similar to 2010 levels. The main projects making up the $4.6 million capital budget at San Vicente include equipment overhauls and repairs, infrastructure upgrades, and exploration drilling. Manantial Espejo Mine In 2011, we expect to produce 4.2 to 4.5 million ounces of silver at a cash cost in the range of $4.80 to $5.60 per ounce.The key objectives in 2011 for Manantial Espejo are to maintain design capacity throughput of 2,000 tonnes per day of ore and to improve silver grades and recoveries, thereby increasing silver production from 2010 levels. The 2011 mine plan calls for a total of approximately 10.1 million tonnes to be mined from open pits, including 0.6 million tonnes of ore from the open pit and an additional 0.2 million ore tonnes to be mined from underground.The open pit mining rates will be expanded 10 from the average 604,000 tonnes per month achieved in 2010 to 1.0 million tonnes per month beginning in July 2011 with an investment of $5.5 million for additional open pit equipment.The increased open pit mining rates provides enhanced flexibility, reduced unit operating costs, enhanced grades in 2011 to 2014, and an overall increase in life-of-mine cash flows. Gold head grades are expected to decrease which will result in an approximately 17% decline in gold production from the 2010 level.The drop in gold production and the resultant decline in by-product credit is the principal reason for the sharp increase from the 2010 cash costs of $1.61 per ounce. Included in cash flow from operations at Manantial Espejo is an amount of $20.1 million related to recovery of value added tax ("VAT”) receivable balances.Operating cash flow from Manantial (excluding working capital) is expected to make up approximately 35% of the consolidated operating cash flow in 2011. The capital budget for 2011 totals $11.6 million with the majority of the capital to be spent on equipment acquisitions, increased housing projects in Gobernador Gregores, work on the tailings dam, as well as exploration drilling. 2 The following table reflects silver production and cash costs at each of Pan American’s operations for 2010, as compared to 2009 and 2008. Silver Production (ounces ‘000s) Cash Costs(1) ($ per ounce) Huaron $ $ $ Morococha(2) $ $ $ Quiruvilca $ $ $ Pyrites Stockpiles - 98 - $ $ Alamo Dorado $ $ $ La Colorada $ $ $ San Vicente(3) $ $ $ Manantial Espejo - $ $ ) - Consolidated Total $ $ $ Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. Morococha data represents Pan American's 92.2% interest in the mine's production. San Vicente data represents Pan American's 95.0% interest in the mine's production. 11 The graph below pictorially presents silver production by mine in 2010 and highlights the diverse nature of Pan American’s silver production. Silver Productionby Mine In 2010, Pan American’s silver production increased by 1.2 million ounces to a record 24.3 million ounces.This increase was primarily driven by record production at Alamo Dorado, increased silver production at San Vicente, which was in its first full year of commercial operation and higher silver production relative to 2009 at Manantial Espejo and La Colorada.These increases were partially offset by decreases at our Peruvian operations.Silver production in 2010 was800,000 ounceshigher than management’s forecast of 23.4 million ounces. Consolidated cash costs per ounce of silver were $5.69 in 2010, a 3% increase from 2009’s cash costs per ounce of $5.53.The small increase in cash costs were primarily due to a 10% increase in unit operating costs per tonne which were driven by increases in mining royalties in Argentina due to higher metal prices, stronger local currencies and higher labour costs, partially offset by the increased by-product credits as a result of the improved gold and base metal prices in 2010. The following table sets out the Company’s by-product production over the past three years: By-Product Production Gold ounces Zinc tonnes Lead tonnes Copper tonnes In 2010, production of all by-product metals decreased in comparison to 2009 production.Gold, zinc, lead and copper production relative to 2009 declined by 11%, 3%, 5% and 19%, respectively.Actual production in 2010 fell short of management’s expectation for zinc, lead and copper by 6%, 14% and 28%, respectively.While gold production in 2010 did 12 exceed management’s initial forecast of 85,600 ounces, it fell short of our revised guidance of 95,000 in the Q1 2010 MD&A.The shortfall in gold was due to lower than anticipated gold grades and recoveries over the last 3 quarters of 2010, while the shortfall in the base metals was primarily due to lower than expected grades. A description of each mine and an analysis of their 2010 operating performance, measured against 2009 operating performance and management’s forecasts for 2010 follows. Huaron Mine Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade % % Average silver recovery % % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash costs per ounce (1) $ $ Total costs per ounce (1) $ $ Payable ounces of silver Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. The Huaron silver-zinc underground polymetallic mine is located 320 highway km northeast of Lima in the heart of the Cerro de Pasco district.This is one of Peru's most important mining districts, accounting for more than half of the country's silver production.Since operations began in 1912, Huaron has produced more than 230 million ounces of silver. Pan American acquired a majority interest in Huaron in March 2000 and re-opened the mine in April 2001 after completing a feasibility study, arranging financing and completing site rehabilitations. In 2010, although mill tonnage at Huaron remained similar to 2009, silver production declined by 16% mainly due to lower silver grades and recoveries. Zinc and copper production was also hampered by lower grades and recoveries, while lead and gold production remained similar to 2009 levels.These declines were a result of less than expected ore tonnes and grades obtained from the 180 level mine deepening area. Cash costs at Huaron increased by 24% in 2010 to $12.35 per ounce mainly due to the negative effect of fixed costs on lower production of silver ounces and increased costs associated with additional cost for dewatering and ventilation for the mine deepening to 180 level, additional underground mine development and ground support measures, general operating cost escalations and the strengthening local currency.Offsetting these factors were higher by-product credits resulting from stronger base metal prices in 2010. 13 Silver production in 2010 was 19% below management’s forecast of 3.7 million ounces and actual cash costs per ounce were 41% higher than our forecast of $8.75 per ounce.The reasons for the shortfall in production relative to management’s forecast were lower than planned throughput combined with lower grade silver ore.The latter was due to the shortfalls of high grade ore realized on the 180 level mine deepening. The actual cash costs in 2010 relative to forecasted cash costs were negatively impacted by (i) the negative effect of fixed costs on lower tonnage and lower production of silver; (ii) a six-day mine closure resulting from an illegal worker’s strike disputing the amount of the 2009 workers’ profit-sharing payment; (iii) additional underground mine development costs and increases in ground support measures; and (iv) the effect of strengthened local currency. Offsetting these factors were better realized by-product prices than expected. Capital expenditures at Huaron during 2010 totalled $6.6 million and comprised mainly of mine development, exploration expenditures, process plant screening upgrades, mine equipment replacements, tailings dam improvements, and surface facility upgrades. Morococha Mine* Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade % % Average silver recovery % % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash costs per ounce (1) $ $ Total costs per ounce (1) $ $ Payable ounces of silver * Production and cost figures are for Pan American’s 92.2% share only. Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. Pan American acquired the Morococha mine in Peru in August 2004. Morococha is a silver-zinc rich underground polymetallic vein mine located approximately 180 highway kilometres southwest of the Company's Huaron mine or 140 highway kilometers east of Lima. The Morococha district has been mined continuously for more than 100 years and lies within one of the world's most prolific mineral belts for polymetallic vein systems.Morococha hosts a very large and productive network of veins, mantos, skarns, and other replacement ore bodies within a mineral rights package covering 110 square kilometres of concessions. Morococha’s 2010 silver production decreased by 5% as compared to 2009 mainly due to a 3% decrease in throughput rates combined with slightly lower silver grades, partially offset by higher silver recoveries. Lower zinc, lead and copper grades resulted in lower production of those metals. 14 Cash costs at Morococha decreased by 24% primarily due to higher by-product credits resulting from stronger base metal prices partially offset by an increase in unit operating costs per tonne for 2010 compared to 2009. Actual performance at Morococha in 2010 with respect to throughput rates, silver grades and recoveries were all roughly in-line with management’s forecasts, resulting in silver production which was within 2% of management’s expectations. Gold production was ahead of management’s expectation due to higher gold grades.Zinc, lead and copper fell short of management’s forecast by 5%, 13% and 34%, respectively, due mainly to lower grades of those metals. The actual cash costs were 4% higher than forecasted cash costs of $4.25 per ounce due to higher operating costs from general cost escalations and the strengthened currency partially offset by higher than expected by-product credits. Capital expenditures at Morococha during 2010 totalled $16.7 million.The capital spending was primarily on long term mine development advances, exploration drilling, mine and plant equipment replacements,and initial preparation work for the central facility relocations to make way for Chinalco’s Toromocho Project development. Quiruvilca Mine Twelve months ended December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade % % Average silver recovery % % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash costs per ounce (1) $ $ Total costs per ounce (1) $ $ Payable ounces of silver Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. The Quiruvilca mine is located approximately 130 kilometres inland from the coastal city of Trujillo.Mineralization was first reported in the area in 1789, and the mine has been in continuous operation since 1926. The underground workings cover an area four kilometres long by three kilometres wide and extend more than 400 meters in depth.Pan American has operated Quiruvilca since acquiring the property from ASARCO in late 1995. As reported previously, management has activated plans to place Quiruvilca on care and maintenance.Based on the improvement in the price environment for metals being sustained through 2010 and into 2011, our intention is to operate the Quiruvilca mine throughout 2011 while still continuing to prepare for mine closure should metal prices fall sharply. 15 In 2010, Quiruvilca’s silver production decreased by 12% in comparison to 2009. This decrease in silver production was due to a combination of lower tonnage and reduced silver grades and recoveries. Similarly, lower zinc, lead, and copper grades resulted in lower production of those metals in 2010. Cash costs for 2010 were $5.87, a 32% decrease from $8.64 per ounce a year ago, primarily due to the increase in by-product credits resulting from stronger base metal prices in 2010 partially off-set by higher operating costs from general cost escalations and the strengthened currency.Cash costs in 2010 continue to reflect the fact that all expenditures in Quiruvilca were expensed (including items that would normally have been capitalized if the operation were not being prepared for care and maintenance). Silver production during 2010 fell 11% short of management’s expectations, primarily due to the lower than expected silver grades and recoveries.Overall by-product production was reasonably within management’s forecast.Gold and zinc production were above management’s forecast by 15% and 3%, respectively,due to higher realized grades of those metals, while lead production was in-line with expectations, and copper production fell 10% short of forecast due to lower realized copper grades partially offset by higher than anticipated copper recoveries. Cash costs of $5.87 per ounce were 16% below management’s forecast of $7.00 per ounce primarily as a result of higher than expected base metal prices partially off-set by higher operating costs. Pyrite Stockpiles Twelve months ended December 31, Tonnes sold - Average silver grade – grams per tonne - Silver – ounces - Cash costs per ounce (1) $
